Digitally signed by
                                                                              Reporter of Decisions
                                                                              Reason: I attest to
                          Illinois Official Reports                           the accuracy and
                                                                              integrity of this
                                                                              document
                                  Appellate Court                             Date: 2017.09.25
                                                                              13:44:25 -05'00'




                  Oruta v. Biomat USA, Inc., 2017 IL App (1st) 152789



Appellate Court      LARRY ORUTA, Plaintiff-Appellant, v. BIOMAT USA, INC., and
Caption              HARTFORD INSURANCE c/o Sedgwick, CM, Defendants (Biomat
                     USA, Inc., Defendant-Appellee).



District & No.       First District, Fifth Division
                     Docket No. 1-15-2789



Filed                June 16, 2017



Decision Under       Appeal from the Circuit Court of Cook County, No. 2010-L-4355; the
Review               Hon. James P. Flannery, Jr., Judge, presiding.



Judgment             Appeal dismissed; order to show cause entered.


Counsel on           Larry Oruta, of South Bend, Indiana, appellant pro se.
Appeal
                     Matthew F. Singer, of Barack Ferrazzano Kirschbaum & Nagelberg
                     LLP, of Chicago, for appellee.



Panel                PRESIDING JUSTICE GORDON delivered the judgment of the
                     court, with opinion.
                     Justice Reyes concurred in the judgment and opinion.
                     Justice Lampkin specially concurred, with opinion.
                                               OPINION

¶1        On January 14, 2013, the trial court dismissed defendant Biomat USA, Inc., with
     prejudice from the underlying case. Two and a half years later, on September 22, 2015,
     plaintiff Larry Oruta filed a motion with the trial court seeking to file a “service of summons
     *** against Biomat USA previously returned.” On September 29, 2015, the trial court denied
     plaintiff’s motion, stating that: “Biomat USA, Inc. was dismissed with prejudice by Court
     order on January 14, 2013.”
¶2        On September 29, 2015, the same day that the trial court denied plaintiff’s motion,
     plaintiff filed a notice of appeal. On May 20, 2016, plaintiff filed an “amended” notice.
¶3        For the following reasons, this instant appeal is dismissed for lack of jurisdiction.
¶4        First, plaintiff’s notices of appeal and his brief to this court all state that “final judgment”
     was granted on January 23, 2012. To the extent that these statements are true, this court lacks
     jurisdiction. A notice of appeal with respect to this final judgment had to be filed within 30
     days after it was entered—not years later. Illinois Supreme Court Rule 303 provides for the
     30-day requirement, and the rule states in relevant part: “The notice of appeal must be filed
     with the clerk of the circuit court within 30 days after the entry of the final judgment
     appealed from ***.” Ill. S. Ct. R. 303(a) (eff. Jan. 1, 2015).
¶5        When an appellant fails to file a timely notice of appeal, this court lacks jurisdiction to
     hear the appeal. Illinois Supreme Court Rule 301 states, in relevant part: “The appeal is
     initiated by filing a notice of appeal. No other step is jurisdictional.” Ill. S. Ct. R. 301 (eff.
     Feb.1, 1994). Thus the timely filing of the notice of appeal is the only jurisdictional step
     required to perfect the appeal. People v. Lewis, 234 Ill. 2d 32, 37 (2009) (“The timely filing
     of a notice of appeal is the only jurisdictional step required to initiate appellate review.”).
     Without it, this court lacks jurisdiction and the appeal must be dismissed. Lewis, 234 Ill. 2d at
     37 (“A reviewing court lacks jurisdiction and is obliged to dismiss an appeal if there is no
     properly filed notice of appeal.”).
¶6        Second, to the extent that defendant seeks to appeal the January 14, 2013, dismissal
     order, we also lack jurisdiction. The trial court’s dismissal order, dated January 14, 2013,
     stated in full:
                   “This matter coming before the Court on Biomat USA Inc.’s 735 ILCS 5/2-619
              Motion to Dismiss and Quash Service (“Motion”), all parties having notice, Plaintiff
              Larry Oruta having failed to appear and the Court being duly advised, IT IS
              HEREBY ORDERED:
                   (1) Biomat USA, Inc.’s Motion is granted; and
                   (2) This matter is dismissed with prejudice as to Biomat USA, Inc.”
     The “Jurisdiction Statement” in plaintiff’s brief does not suggest a basis for appellate
     jurisdiction over the January 14, 2013, order or any other order. It states: “This appeal was
     filed to reinstate citation proceedings against Hartford Ins. c\o Sedgwick CMS who were
     served but filed [sic] to appear on 9-29-15 but trial court wrongfully denied motion in open
     court on grounds of jurisdiction citing ex-parte proceedings yet, the new judge *** had
     jurisdiction to rule upon reinstatement of citations.” Plaintiff does not cite a statutory section
     or rule which provides appellate jurisdiction for “reinstatement of citations.”


                                                   -2-
¶7          Third, the trial court’s September 29, 2015, order, which merely observed that this
       defendant was dismissed years ago, was not an appealable order. Both of plaintiff’s notices
       of appeal state that it is the court’s September 29, 2015, order that he is appealing. The
       September 29, 2015, order stated in full:
                    “This matter coming before the Court on Larry Oruta’s Motion filed on
                9/22/2015, the Court being fully advised, IT IS HEREBY ORDERED:
                    (1) The motion is denied. Biomat USA, Inc. was dismissed with prejudice by
                Court order on January 14, 2013.”
¶8          We cannot discern a rule under which the above order is appealable. It is not a final
       judgment; the final judgment was entered in 2012 according to plaintiff. It is not one of the
       types of appeals listed in Illinois Supreme Court Rule 307 (Ill. S. Ct. R. 307 (eff. Nov. 1,
       2016)) as an interlocutory appeal as of right, and since plaintiff did not petition this court for
       leave to appeal, it cannot be an interlocutory appeal by permission pursuant to Illinois
       Supreme Court Rule 306 (Ill. S. Ct. R. 306(a) (eff. Mar. 8, 2016) (“A party may petition for
       leave to appeal to the Appellate Court from the following orders of the trial court ***.”)).
¶9          The September 29, 2015, order was simply an observation by the trial court that any
       litigation with respect to this defendant had terminated years ago. The entry of such an
       observation does not cause an abandoned appeal right to spring back to life.
¶ 10        Defendant’s sole argument in its appellate brief is that this court lacks jurisdiction, and
       we must agree. For the foregoing reasons, this appeal is dismissed for lack of jurisdiction.
¶ 11        In addition, Illinois Supreme Court Rule 375(b) permits this court to enter sanctions
       against a party if an appeal is “frivolous” or “not taken in good faith” or “for an improper
       purpose, such as to harass to cause unnecessary delay or needless increase in the cost of
       litigation.” Ill. S. Ct. R. 375(b) (eff. Feb. 1, 1994). “A reviewing court applies an objective
       standard to determine whether an appeal is frivolous; ‘the appeal is considered frivolous if it
       would not have been brought in good faith by a reasonable, prudent attorney.” Parkway Bank
       & Trust Co. v. Korzen, 2013 IL App (1st) 130380, ¶ 87 (quoting Dreisilker Electric Motors,
       Inc. v. Rainbow Electric Co., 203 Ill. App. 3d 304, 312 (1990)). “Sanctions may be awarded
       against pro se litigants under sufficiently egregious circumstances.” Parkway, 2013 IL App
       (1st) 130380, ¶ 87. “The imposition of Rule 375 sanctions is left entirely to the discretion of
       the reviewing court.” Parkway, 2013 IL App (1st) 130380, ¶ 87.
¶ 12        We find that the appeals filed by this pro se litigant present the type of “sufficiently
       egregious circumstances” that warrant sanctions. The appellant in this case has filed multiple
       appeals in this court that are frivolous or not taken in good faith. For example, just last year,
       in Oruta v. B.E.W., 2016 IL App (1st) 152735, ¶ 1, we observed: “This court has dismissed
       three prior appeals by plaintiff in this same case for lack of jurisdiction. Oruta v. B.E.W.,
       2014 IL App (1st) 133941-U (Dec. 5, 2014) (Oruta I); Oruta v. Bobby E. Wright
       Comprehensive Behavioral Health Center, Inc., 2014 IL App (1st) 131690-U (Aug. 1, 2014)
       (Oruta II); Oruta v. B.E.W., 2013 IL App (1st) 123541-U (Dec. 20, 2013) (Oruta III).” In that
       same case, we observed in a footnote: “We also dismissed at least two other appeals by
       plaintiff for want of prosecution. Oruta v. Continental Air Transport, No. 1-14-0404 (Nov.
       24, 2014) (for failure to file a brief), appeal denied, No. 118911 (Ill. Sept. 30, 2015); Oruta v.
       Continental Air Transport, No. 1-14-3224 (Apr. 2, 2015) (for failure to file the record).”
       Oruta, 2016 IL App (1st) 152735, ¶ 1 n.3.


                                                   -3-
¶ 13        In a subsequent footnote in that same opinion, we further observed: “Plaintiff has filed
       not only numerous appeals in this case in the last few years, but also appeals in other
       unrelated cases. E.g., Oruta v. Bek, 2011 IL App (1st) 092651-U, ¶¶ 1, 6 (another appeal,
       which consolidated two separate circuit court cases, was also dismissed for lack of
       jurisdiction).” Oruta, 2016 IL App (1st) 152735, ¶ 36 n.9.
¶ 14        Thus, our 2016 opinion put defendant on notice that this court was concerned with his
       onslaught of seemingly endless, frivolous filings. For example, in the 2016 opinion, we
       described the background of that appeal as follows:
                     “We provide a description of the prior appeals in this opinion so that issues do not
                 repeat themselves. We quote from the documents themselves because the events of
                 this case are so bizarre that they would be hard to believe without documentation. Just
                 for example, plaintiff was able to obtain from the trial court an $80,000 garnishment
                 order on a nonexistent judgment; and a defendant was forced to file a motion to
                 dismiss—multiple times—although there was never any record of a complaint being
                 filed which named it as a defendant.” Oruta, 2016 IL App (1st) 152735, ¶ 4.
¶ 15        The above description of that appeal is indicative of the type of conduct present in most
       of these appeals. Thus, for example, in a 2013 order entered pursuant to Illinois Supreme
       Court Rule 23 (Ill. S. Ct. R. 23 (eff. July 1, 2011)), this court summarized the 2013 appeal as
       follows: “Plaintiff Larry Oruta filed a series of pro se complaints, that were completely
       unintelligible *** seeking to enforce a judgment that never existed.” Oruta III, 2013 IL App
       (1st) 123541-U, ¶ 2.
¶ 16        Similarly, in the case at bar, plaintiff appears to be cleverly trying to use the device of
       filing a motion for a subpoena as a means to resurrect the appeal rights for a years-old
       dismissal.
¶ 17        This court can no longer countenance the wrongful gamesmanship exhibited by this
       pro se plaintiff. Appeals are not a game but a serious matter, which consumes the time and
       attention of both this court and the other litigants. As a result, we are considering imposing
       sanctions on plaintiff, which would involve barring plaintiff from filing any appeals again in
       this court without approval of this court to determine whether the appeal is in good faith.
¶ 18        Illinois Supreme Court Rule 375(b) provides: “If the reviewing court initiates the
       sanction, it shall require the party or attorney, or both, to show cause why such a sanction
       should not be imposed before imposing the sanction.” (Emphasis added.) Ill. S. Ct. R. 375(b)
       (eff. Feb. 1. 1994); Parkway, 2013 IL App (1st) 130380, ¶ 96 (directing defendants to show
       cause why we should not impose a fine on them under Illinois Supreme Court Rule 375).
       Normally, we would issue a separate order setting a briefing schedule. Parkway, 2013 IL
       App (1st) 130380, ¶ 96. However, in the case at bar, we find that is not necessary, since we
       are contemplating a fine rather than a payment of attorney fees or costs to the other side.
       Parkway, 2013 IL App (1st) 130380, ¶ 96 (setting a briefing schedule on any petition for
       attorney fees, as well as the rule to show cause). Thus, we order plaintiff to show cause
       within 30 days of the date of this order why sanctions should not be imposed.
¶ 19        Illinois Supreme Court Rule 375(b) further provides: “Where a sanction is imposed, the
       reviewing court will set forth the reasons and basis for the sanction in its opinion or in a
       separate written order.” Ill. S. Ct. R. 375(b) (eff. Feb. 1. 1994). We have set forth the reasons
       and basis for why we are considering a sanction in this order, as well in all the other orders
       and opinions cited in this order.

                                                   -4-
¶ 20       As we have stated in the past, “[t]his court is especially solicitous of self-represented
       parties who do not display punctilious compliance with our rules, particularly in cases where
       the issues are clear even though the brief is deficient. However, when the line is crossed, we
       have enforced our sanction rules.” Parkway, 2013 IL App (1st) 130380, ¶ 85. With this
       pro se litigant, we find that the line has been crossed time after time.

¶ 21      Appeal dismissed; order to show cause entered.

¶ 22      JUSTICE LAMPKIN, specially concurring.
¶ 23      I concur only in the judgment reached by the majority.




                                                  -5-